Citation Nr: 9910167	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized 
medical expenses incurred from April 2, 1980 through November 
16, 1983, and from September 11, 1985 through June 20, 1991, 
at the Larned State Hospital.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to December 
1977.

This matter comes to the Board of Veterans Appeals (Board) 
from an April 1993 determination by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Wichita, Kansas (the agency of original jurisdiction or AOJ) 
which denied payment of the veteran's unauthorized medical 
expenses during two periods of hospitalizations at Larned 
State Hospital in Larned, Kansas.


REMAND

As will be discussed in detail below, the Board remanded this 
case in January 1997 so that certain procedural and 
evidentiary development could be undertaken.   Having 
reviewed the record, the Board has determined that another 
remand is necessary.  In accordance with the holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
the case of Stegall v. West, 11 Vet. App. 268 (1998), this 
case must be remanded to insure full compliance with the 
directives of the Board remand of January 1997 and for 
additional reasons as will be discussed herein.  

Factual Background

A brief review of the facts reflects that service connection 
has been established for psychotic depressive reaction, for 
which a 100 percent evaluation has been in effect from August 
1978 up to the present time.  The record also shows that the 
veteran was determined to be incompetent as of April 1980 
until the present time and that his affairs are currently 
handled by a guardian.  

The record shows that the veteran was hospitalized at Larned 
State Hospital (Larned) on two separate occasions, the first 
time from April 1980 to November 1983, and the second time 
from September 1985 to June 1991.  The veteran has requested 
that the VA pay the medical expenses incurred at that 
facility for both periods of hospitalization.

The evidence reflects that the veteran was initially admitted 
to Larned in April 1980 after he had been found not guilty by 
reason of insanity of a criminal offense.  He was admitted 
pursuant to the provisions of KSA 22-3428.  He was given a 
conditional release by the court in November 1983.  Following 
hospitalizations at Topeka State Hospital and a VA hospital, 
the veteran was ordered to Larned in September 1985 due to 
"extreme aggressive" behavior.  He remained there until he 
was released in June 1991.

A claim of entitlement to the payment or reimbursement of 
unauthorized medical expenses incurred from April 2, 1980 
through November 16, 1983, and from September 11, 1985 
through June 20, 1991, at the Larned was filed on March 2, 
1992.  The claim was initially denied in April 1993.  This 
appeal followed.

This case initially came before the Board in January 1997.  
For reasons discussed below the case was remanded by the 
Board for further development.  

Analysis

Court documents

In its January 1997 remand, the Board noted that the court 
order mandating the veteran's initial hospitalization in 
Larned in April 1980 and subsequent orders confining him to 
that facility had not been associated with the claims folder 
and that evaluations made in conjunction with such court 
orders were not of record, and accordingly such records were 
requested.

In correspondence received from VA Regional Counsel, dated in 
September 1998, it was explained that the court documents 
which were requested by the Board was not available since 
they were specifically protected by Kansas's privacy 
statutes.  
The claimant's representative in Oakland, California was 
evidently contacted by VA Regional Counsel and asked to 
furnish these records.  These records have not been 
furnished.

In November 1998, the claimant's representative in Oakland, 
California was sent a letter from the AOJ which summarized 
the situation described above.  No response was received.      

The Board observes that the claimant's representative is 
located in Oakland, California and the records in question 
are located in Kansas.  Nonetheless, it is the responsibility 
of claimants to assist in the development of their claims.  
"The duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).   

Relevant law and regulations

In the Board's January 1997 remand, it was explained that 
since the veteran was rated 100 percent disabled based on a 
service-connected disability, the veteran's entitlement to 
reimbursement for previously unauthorized medical services 
hinges on whether such "services were rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health" and VA or other federal facilities were 
not "feasibly available." 38 U.S.C.A. § 1728 (West 1991); 
C.F.R. § 17.120 (1996).  See also Hennessey v. Brown, 7 Vet. 
App. 143 (1994).  The AOJ was requested to adjudicate the 
claim to include addressing the issue of whether an 
appropriate VA facility was feasibly available to the 
veteran, in light of evidence which showed that Larned was 
137 miles from the nearest VA facility.

The AOJ readjudicated and denied the claim in November 1998.  
The AOJ determined that all amounts claimed after care 
provided before March 2, 1990 were barred for payment under 
38 C.F.R. § 17.85.  The AOJ also explained that the veteran 
had been in a VA medical facility but that he had to be moved 
when he became more aggressive and that no agreement was 
reached with Larned regarding the veteran's medical care and 
that he had not been pre-approved for treatment by that 
facility.  The AOJ concluded that the veteran did not meet 
all of the criteria for payment or reimbursement of the 
expense of hospital care and other medical services not 
previously authorized.  

The Board finds that a review of the pertinent regulations 
the case would prove helpful.  In order to be entitled to 
reimbursement or payment for medical expenses incurred 
without prior authorization from the VA, all of the following 
must be shown: (a) that the treatment was either for (1) an 
adjudicated service-connected disability, or (2) a 
nonservice-connected disability associated with and held to 
be veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (b) that a 
medical emergency existed and delay would have been hazardous 
to life or health; and (c) that no VA or other Federal 
facilities were feasibly available and an attempt to use them 
before hand or obtain prior VA authorization for the services 
required would not have reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (1998) 
[formerly 38 C.F.R. § 17.80].  Failure to satisfy any one of 
the three criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private hospital.  
Hayes v. Brown, 6 Vet. App. 66, 69 (1993).

The regulations also provide further explanation and guidance 
regarding the feasibility criteria referred to in 38 C.F.R. 
§ 17.120(2)(c).  Admission to a private or public hospital at 
VA expense may be authorized only if a VA medical center or 
other Federal facility is not "feasibly available."  38 
C.F.R. § 17.53 (1998).  Factors to be considered are the 
urgency of the veteran's medical condition, the relative 
distance of travel, and the nature of treatment required.  
Id.  Additionally, if care at a private or public hospital is 
authorized at VA expense under any of these factors, the 
authorization may be continued only for the "period of time 
required to stabilize or improve the condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated."  Id. 

The Board finds that the AOJ did not comply with the 
directives of the Board in the January 1997 remand, because 
it did not evaluate and discuss the issue of whether a VA 
facility was feasibly available for the veteran's care.  
Accordingly, the case must be remanded to insure full 
compliance with the directives of the Board remand of January 
1997.  In addition, the November 1998 Supplemental Statement 
of the Case does not reflect that the provisions of 38 C.F.R. 
§ 17.53 were considered or applied to the claim.  

The Board notes that in a February 22, 1993 report of 
contact, several pertinent questions were asked of the Chief 
of the VA Medical Service, which essentially pertained to all 
of the criteria enumerated under 38 C.F.R. § 17.120, 
including questions regarding the feasibility of VA care.  
Although a brief summary of the history of the veteran's case 
was provided in February 1993, the pertinent questions posed 
in the February 1993 report of contact were not fully 
addressed.  The Board believes that the questions posed to 
the Chief of the Medical Service in the February 22, 1993 
report of contact should be addressed by an appropriate 
source prior to the readjudication of this claim by the AOJ. 

The Board also notes that the November 1998 denial of the 
claim was based in part upon the provisions of 38 C.F.R. 
§ 17.85; that section is currently codified at 38 C.F.R. 
§ 17.126 (1998).  The Board notes that although the 
regulation number has changed, the content of that regulation 
is the same as that formerly codified at 38 C.F.R. § 17.85.  
Under the provisions of 38 C.F.R. § 17.126, when a disability 
has been service-connected, claims for payment or 
reimbursement of the expenses of medical care or services not 
previously authorized must be filed within two years after 
the date the care or services were rendered (and in the case 
of continuous care, payment will not be made for any part of 
the care rendered more than 2 years prior to filing the 
claim).  When a claim for payment or reimbursement of 
expenses or services not previously authorized has not been 
timely filed in accordance with the provisions of 38 C.F.R. § 
17.126, the expenses of any such care or services rendered 
prior to the date of filing the claim shall not be paid or 
reimbursed.  38 C.F.R. § 17.129.  The AOJ explained that this 
regulation barred payment of all medical expenses dated prior 
to March 2, 1990.

However, a review of the record reflects that in 
correspondence received in October 1985, following his first 
period of hospitalization at Larned, the veteran requested 
that the VA pay for the treatment he received at Larned.  It 
does not appear that adjudication of that claim was 
undertaken by the AOJ subsequent to the veteran's October 
1995 correspondence.  Since the evidence reflects that the 
veteran's first period of hospitalization at Larned was from 
April 1980 to November 1983, therefore, there remains the 
possibility that payment of some portion of that treatment 
may not be barred under 38 C.F.R. § 17.126.  The Board notes 
that the current provisions of 38 C.F.R. § 17.126 are 
substantively the same as the provisions of 38 C.F.R. § 17.85 
which were in effect in 1985, at the time the claim was 
filed.  This matter should be addressed on remand.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the AOJ for action as 
follows:

1.  The AOJ should determine whether any 
correspondence has been received from the 
claimant or the claimant's representative 
in response to its November 13, 1998 
letter with respect to the matter of the 
requested court orders.  Any such 
correspondence should be associated with 
the claims folder; if no correspondence 
has been received, a notation to that 
effect should be included in the claims 
folder.  

2.  The AOJ readjudicate the issues of 
entitlement to the payment or 
reimbursement of unauthorized medical 
expenses incurred from April 2, 1980 
through November 16, 1983, and from 
September 11, 1985 through June 20, 1991, 
at the Larned State Hospital as two 
separate issues.  In connection 
therewith, answers to the questions posed 
in the February 22, 1993 Report of 
Contact should be with respect to each of 
the veteran's periods of hospitalization 
at issue.

With respect to the first period of 
hospitalization at Larned, extending from 
April 2, 1980 to November 16, 1983, the 
AOJ is requested to apply the provisions 
of 38 C.F.R. § 17.126 in light of the 
correspondence which was submitted by the 
veteran in October 1985.  It should 
initially be determined and explained 
whether a timely claim was filed in 
conjunction with any portion of the 
treatment received during the veteran's 
first period of hospitalization.  
Thereafter, the provisions of 38 C.F.R. 
§§ 17.120 and 17.53 should be applied to 
the claim and fully explained in 
reference to the three specific criteria 
enumerated under 38 C.F.R. § 17.120, 
particularly with respect to the issue of 
whether a VA facility was feasibly 
available for the veteran's care.  If 
additional evidence is required in order 
to make this determination, then such 
should be obtained and associated with 
the record.

With respect to the second period of 
hospitalization at Larned, extending from 
September 11, 1985 to June 20, 1991, the 
AOJ is requested to apply the provisions 
of 38 C.F.R. § 17.126.  It should 
initially be determined and explained 
whether a timely claim was filed in 
conjunction with any portion of the 
treatment received during the veteran's 
second period of hospitalization.  
Thereafter, then the provisions of 
38 C.F.R. §§ 17.120 and 17.53 should be 
applied to the claim and fully explained 
in reference to the three specific 
criteria enumerated under 38 C.F.R. 
§ 17.120, particularly with respect to 
the issue of whether a VA facility was 
feasibly available for the veteran's 
care.  If additional evidence is required 
in order to make this determination, then 
such should be obtained and associated 
with the record.

3.  The AOJ should issue a Supplemental 
Statement of the Case which contains the 
pertinent laws and regulations, including 
38 U.S.C.A. § 1728 and 38 C.F.R. 
§§ 17.53, 17.120, 17.126 and 17.129 
(1998).

Following the issuance of the supplemental statement of the 
case, the case should then be returned to the Board for 
further appellate consideration.

The AOJ is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the AOJ is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the AOJs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Finally, the Board once again advises the claimant and the 
claimant's representative that their cooperation with respect 
to furnishing the requested court orders is both expected and 
appreciated.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

